William R. Britt

Employment Agreement

This Employment Agreement (this “Agreement”), is made and entered into as of
July 18, 2005 (the “Effective Date”) by and between Centrue Bank (the
“Employer”), a wholly-owned Subsidiary of Centrue Financial Corporation
(“Centrue”), and William R. Britt (the “Executive”).

Recitals

WHEREAS, the parties desire to enter into this Agreement pertaining to the
employment of the Executive by the Employer;

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements hereinafter contained, it is covenanted and agreed by and between the
parties hereto as follows:

Agreements

Section 1. Term With Automatic Renewal Provisions. The term of this Agreement
and Executive’s employment hereunder shall be for a term of three (3) years
commencing on the Effective Date, and shall automatically be extended for one
(1) additional year on December 31, 2005 and each anniversary thereafter, unless
either party to this Agreement provides written notice of non-renewal to the
other party not less than thirty (30) days prior to such anniversary of the
Effective Date.

Section 2. Position and Duties. The Employer hereby employs the Executive as the
President and Chief Operating Officer of the Employer or in such other
substantially similar senior executive capacity or capacities as determined by
the Board of Directors of the Employer (the “Board”). During the period of the
Executive’s employment hereunder, the Executive shall devote his best efforts
and full business time, energy, skills and attention to the business and affairs
of the Employer. The Executive’s duties and authority shall consist of and
include all duties and authority customarily performed and held by persons
holding equivalent positions with business organizations similar in nature and
size to the Employer, as such duties and authority are reasonably defined,
modified and delegated from time to time by the Chief Executive Officer of the
Employer (the “CEO”) or the Board. The Executive shall report to the CEO during
the term of this Agreement. The Executive shall have the powers necessary to
perform the duties assigned to him and shall be provided such supporting
services, staff, secretarial and other assistance, office space and
accoutrements as shall be reasonably necessary and appropriate in the light of
such assigned duties.

Section 3. Compensation. As compensation for the services to be provided by the
Executive hereunder, the Executive shall receive the following compensation,
expense reimbursement and other benefits:

a) Base Compensation. The Executive shall receive an aggregate annual minimum
Base Salary of Two Hundred and Sixty Two Thousand dollars ($262,000.00) payable
in installments in accordance with the regular payroll schedule of the Employer
(“Base Salary”). Such Base Salary shall be subject to review annually commencing
in 2006 and shall be maintained or increased during the term of this Agreement
in accordance with the Employer’s established management compensation policies
and plans.

b) Performance Bonus. The Executive shall be eligible to receive an annual
performance bonus, payable within sixty (60) days after the end of the fiscal
year of the Employer, in an amount not to exceed fifty percent (50%) of the
Executive’s Base Salary for the applicable year. The amount, if any, shall be
determined by the Board, or the appropriate committee thereof, and shall
generally be based on a combination of organization-wide and individual
performance criteria. For purposes of the foregoing, with respect to the period
beginning on the Effective Date and ending on December 31, 2005, the Executive
shall be eligible to receive a bonus in an amount not to exceed Ninety Thousand
dollars ($90,000).

c) Stock Options. The executive shall receive a stock option award (the
“Option”) to purchase fourteen thousand five hundred (14,500) shares of Centrue
Financial Corporation common stock pursuant to the terms and conditions of the
Centrue Financial Corporation 2003 Stock Incentive Plan (the “Incentive Plan”).
The per share price of the option shall be the fair market value of a share of
Centrue Financial Corporation’s common stock on the date of such award. This
option shall become exercisable with respect to twenty percent (20%) of the
shares of stock on the first anniversary of the grant date and with respect to
an additional twenty percent (20%) on each subsequent anniversary date until
such time as this Option is fully exercisable. The option shall be exercisable
for a period as determined under the terms of the Incentive Plan, but in no
event shall the Option be exercisable after the seventh anniversary of the date
of grant.

d) Reimbursement of Expenses. The Executive shall be reimbursed, upon submission
of appropriate vouchers and supporting documentation, for all travel,
entertainment and other out-of-pocket expenses reasonably and necessarily
incurred by the Executive in the performance of his duties hereunder and shall
be entitled to attend seminars, conferences and meetings relating to the
business of the Employer consistent with the Employer’s established policies in
that regard; provided, however, that it is mutually understood that a portion of
Executive’s Base Salary includes a car allowance of $12,000 and that no further
automobile expenses shall be reimbursed (except as provided in subsection e
below).

e) Mileage Reimbursement. Following the close of each calendar year during the
term of this Agreement, Executive shall be reimbursed by the Employer if, and to
the extent, that reimbursement of the actual mileage driven for business
purposes during such year, if reimbursed at the applicable IRS mileage rate,
would exceed Twelve Thousand dollars ($12,000).

f) Other Benefits. The Executive shall be entitled to all benefits specifically
established for him and, when and to the extent he is eligible therefor, to
participate in all plans and benefits generally accorded to senior executives of
the Employer, including, but not limited to, pension, profit-sharing,
supplemental retirement, incentive compensation, bonus, disability income, group
life medical and hospitalization insurance, and similar or comparable plans, and
also to perquisites extended to similarly situated senior executives, provided,
however, that such plans, benefits and perquisites shall be no less than those
made available to all other employees of the Employer. If the Executive is not
immediately eligible to participate in the health insurance programs of the
Employer, the Employer shall reimburse the Executive for COBRA payments actually
made by the Executive pursuant to the benefit plans of the Executive’s prior
employer, but not to exceed the amount that the Employer would have contributed
for similar benefits had the Executive been immediacy eligible to participate in
the Employer’s benefit plans.

g) Vacations. The Executive shall be entitled to an annual vacation which shall
accrue in full on the first day of each calendar year and which vacation shall
be taken at a time or times mutually agreeable to the Employer and the
Executive; provided, however, that the Executive shall be entitled to at least
twenty (20) days of paid vacation annually.

h) Withholding. The Employer shall be entitled to withhold from amounts payable
to the Executive hereunder, any federal, state or local withholding or other
taxes which it is from time to time required to withhold. The Employer shall be
entitled to rely upon the opinion of its legal counsel with regard to any
question concerning the amount or requirement of any such withholding.

i) Club Dues. The Employer will reimburse the Executive for initiation and
regular membership fees and dues for one (1) country club (with initiation fees
limited to Five Thousand dollars ($5,000)), and shall reimburse the Executive
for the amount of charges reasonably incurred at such club in the conduct of the
Employer’s business.

j) Relocation and Temporary Housing. In connection with the Executive’s
relocation to the St. Louis Metropolitan area, the Employer will advance and or
reimburse the Executive for reasonable household packing, moving, storage,
related insurance and other costs of the move (including the sales commission
cost incurred in the sale of his current residence), plus an amount equal to the
federal income tax applicable to the amount of such reimbursement (at an assumed
tax rate of 35%), provided that (i) such relocation occurs not later than the
first anniversary of the Effective Date; and (ii) the aggregate of the amounts
to be reimbursed and the tax-related payment with respect thereto shall not
exceed Sixty Thousand dollars ($60,000), except to the extent a greater amount
may be approved by the Board. The Employer shall also provide the Executive with
temporary housing in the St. Louis Metropolitan area for up to ninety (90) days.

Section 4. Confidentiality and Loyalty. The Executive acknowledges that during
the course of his employment he may produce and have access to material,
records, data, trade secrets and information not generally available to the
public regarding the Employer and its Subsidiaries (collectively, “Confidential
Information”). Accordingly, during and subsequent to termination of this
Agreement, the Executive shall hold in confidence and not directly or indirectly
disclose, use, copy or make lists of any such Confidential Information, except
to the extent that such information is or thereafter becomes lawfully available
from public sources, or such disclosure is authorized in writing by the
Employer, required by a law or any competent administrative agency or judicial
authority, or otherwise as reasonably necessary or appropriate in connection
with the performance by the Executive of his duties hereunder. All records,
files, documents and other materials or copies thereof relating to the business
of the Employer and its Subsidiaries which the Executive shall prepare or use,
shall be and remain the sole property of the Employer, shall not be removed from
the premises of the Employer or its Subsidiaries, as the case may be, without
the written consent of the Employer’s Chairman of the Board, except as
reasonably necessary or appropriate in connection with the performance by the
Executive of his duties hereunder, and shall be promptly returned to the
Employer upon termination of the Executive’s employment hereunder. The Executive
agrees to abide by the reasonable policies of the Employer, as in effect from
time to time, respecting avoidance of interests conflicting with those of the
Employer and its Subsidiaries.

Section 5. Termination.

(a) Termination Without Cause. Either the Employer or the Executive may
terminate this Agreement and the Executive’s employment hereunder for any reason
by delivering written notice of termination to the other party no less than
thirty (30) days before the effective date of termination, which date will be
specified in the notice of termination.

(b) Voluntary Termination by Executive. If the Executive voluntarily terminates
his employment under this Agreement other than pursuant to Section 5(d)
(Constructive Discharge) or Section 5(h) (Termination Upon Change of Control),
then the Employer shall only be required to pay the Executive such Base Salary
as shall have accrued through the effective date of such termination plus the
amount of any expense reimbursements for expenses incurred prior to the
effective date of such termination, provided that Executive shall have submitted
all reimbursement requests within ten (10) business days of the effective date
of such termination, and none of the Employer or any of its Subsidiaries shall
have any further obligations to the Executive.

(c) Premature Termination.

(i) In the event of the termination of this Agreement by the Employer prior to
the last day of the then current term for any reason other than a termination in
accordance with the provisions of Section 5(e) (Termination for Cause), then
notwithstanding any mitigation of damages by the Executive, the Employer shall
pay the Executive a sum equal to three (3) times the amount of the Executive’s
then-current annual Base Salary. In addition, the Employer shall reimburse the
Executive for continued coverage (COBRA continuation coverage) for the Executive
and the Executive’s dependents (if applicable) under the health insurance
programs maintained by the Employer during the period of the Executive’s COBRA
eligibility; provided, however, that the continued payment of these amounts by
the Employer shall not offset or diminish any compensation or benefits accrued
as of the date of termination.

(ii) Payment to the Executive will be made on a monthly basis over the
thirty-six (36) month period immediately following the Executive’s termination
of employment. At the election of the Employer, payments may be made in a lump
sum. Payment of the amounts due under Section 5(c)(i) shall not be reduced in
the event the Executive obtains other employment following the termination of
employment by the Employer.

(iii) If the Employer is not in compliance with its minimum capital requirements
or if the payments required under subsection (i) above would cause the
Employer’s capital to be reduced below its minimum capital requirements, such
payments shall be deferred until such time as the Employer is in capital
compliance.

(d) Constructive Discharge. If at any time during the term of this Agreement,
except in instances where Employer has valid grounds to terminate Executive’s
employment pursuant to Section 5(e) (Termination for Cause), the Executive is
Constructively Discharged (as hereinafter defined), then the Executive shall
have the right, by written notice given to the Employer not later than ninety
(90) days after such Constructive Discharge, to terminate his services
hereunder, effective as of thirty (30) days after the date of such notice, and
the Executive shall have no rights or obligations under this Agreement other
than as provided in this Section 5(d), Section 4 (Confidentiality and Loyalty)
and Section 6 (Non-Competition Covenant). In such event, the Executive shall be
entitled to a lump sum payment in an amount equal to the aggregate cash payments
due to the Executive under Section 5(c)(i) and reimbursement of COBRA premiums
as if such termination of his employment were pursuant to Section 5(c)
(Premature Termination).

For purposes of this Agreement, the Executive shall be “Constructively
Discharged” upon the occurrence of any one of the following events:

(i) The Executive is removed from the positions with the Employer set forth in
Section 2 (Position and Duties); or

(ii) Following a Change in Control, the Executive no longer reports to the CEO
or the then President of the Employer; or

(iii) The Employer changes the primary employment location of the Executive
without the Executive’s consent to a place that is more than fifty (50) miles
from the main office of the Employer; or

(iv) The Employer otherwise commits a material breach of its obligations under
this Agreement.

(e) Termination for Cause. This Agreement may be terminated for Cause as
hereinafter defined. “Cause” shall mean: (i) the Executive’s death; (ii) the
Executive’s Permanent Disability, which shall mean the Executive’s inability, as
a result of physical or mental incapacity, substantially to perform his duties
hereunder for a period of six (6) consecutive months; (iii) a material violation
by the Executive of any applicable material law or regulation respecting the
business of the Employer; (iv) the Executive being found guilty of a felony or
an act of dishonesty in connection with the performance of his duties as an
officer of the Employer, or which disqualifies the Executive from serving as an
officer or director of the Employer or any one of its Subsidiaries; (v) the
willful or negligent failure of the Executive to perform his duties hereunder in
any material respect; (vi) the Executive engages in one or more violations of
Employer’s policies or procedures or directives of the Board and that have a
material financial adverse effect on the Employer or any one of its
Subsidiaries; or (vii) the Executive is removed or suspended from banking
pursuant to Section 8(e) of the Federal Deposit Insurance Act, as amended (the
“FDIA”), or any other applicable state or federal law. The Executive shall be
entitled to at least thirty (30) days’ prior written notice of the Employer’s
intention to terminate his employment for any cause (except the Executive’s
death) specifying the grounds for such termination and shall be provided a
reasonable opportunity to present to the Board his position regarding any
dispute relating to the existence of such cause. In the event of a dispute
regarding the Executive’s Permanent Disability, each of the Executive and the
Employer shall choose a physician who together will choose a third physician to
make a final determination thereof. Upon a termination of the Executive’s
employment with the Employer for Cause, the Executive shall be entitled to
receive from the Employer only such payments as are due and owing to the
Executive as of the effective date of such termination. If the Executive’s
employment is terminated for Cause pursuant to this Section, then the Employer
shall only be required to pay the Executive such Base Salary as shall have
accrued through the effective date of such termination and neither the Employer
nor any of its Subsidiaries shall have any further obligations to the Executive.

(f) Payments Upon Death. In the event payments are due and owing under this
Agreement at the death of the Executive, payment shall be made to such
beneficiary as the Executive may designate in writing, or failing such
designation, to the executor of his estate, in full settlement and satisfaction
of all claims and demands on behalf of the Executive.

(g) Payments Prior to Permanent Disability. The Executive shall be entitled to
the compensation and benefits provided for under this Agreement for any period
during the term of this Agreement and prior to the establishment of the
Executive’s Disability during which the Executive is unable to work due to a
physical or mental infirmity. Notwithstanding anything contained in this
Agreement to the contrary, until the date specified in a notice of termination
relating to the Executive’s Disability, the Executive shall be entitled to
return to his positions with the Employer as set forth in this Agreement in
which event no Disability of the Executive will be deemed to have occurred.

(h) Termination Upon Change of Control.

(i) In the event of a Change of Control (as defined below) of the Employer and
the termination of the Executive’s employment under A, B or C below, subject to
Section 5(h)(iii) below, the Executive shall be entitled to receive in lieu of
any other payments provided for in this Agreement a lump sum payment equal to
the amount determined pursuant to Section 5(c) (Premature Termination), and the
continuation of benefits as provided in Section 5(c). Any of the following shall
constitute termination of the Executive’s employment within the meaning of this
Section 5(h):

A. The Executive voluntarily terminates his employment pursuant to Section 5(d)
(Constructive Discharge) within the one (1) year period immediately following
the Change of Control.

B. The Executive voluntarily terminates his employment for any reason within the
one (1) year period immediately following the Change of Control; provided,
however, that this subsection B shall only apply if the Change of Control occurs
after the first anniversary of the Effective Date.

C. This Agreement and the Executive’s employment are terminated by the Employer
or its successor within the one (1) year period immediately following the Change
of Control.

(ii) For purposes of this Section, the term “Change of Control” shall mean the
following:

A. The consummation of the acquisition by any person (as such term is defined in
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of fifty percent (50%) or more of the combined
voting power of the then outstanding voting securities of Centrue; or

B. Consummation of: (1) a merger or consolidation to which Centrue is a party if
the stockholders immediately before such merger or consolidation do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
sixty-seven percent (67%) of the combined voting power of the then outstanding
voting securities of the entity resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of Centrue’s voting securities outstanding immediately before such merger
or consolidation; or (2) a complete liquidation or dissolution or an agreement
for the sale or other disposition of all or substantially all of the assets of
Centrue.

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because fifty percent (50%) or more of the combined voting power of
Centrue’s then outstanding securities is acquired by: (1) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
for employees of the entity; or (2) any corporation which, immediately prior to
such acquisition, is owned directly or indirectly by the stockholders in the
same proportion as their ownership of stock immediately prior to such
acquisition.

(iii) It is the intention of the Employer and the Executive that no portion of
any payment under this Agreement, or payments to or for the benefit of the
Executive under any other agreement or plan, be deemed to be an “Excess
Parachute Payment” as defined in Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), or its successors. It is agreed that the present
value of and payments to or for the benefit of the Executive in the nature of
compensation, receipt of which is contingent on the Change of Control of the
Employer, and to which Section 280G of the Code applies (in the aggregate “Total
Payments”) shall not exceed an amount equal to one dollar ($1.00) less than the
maximum amount which the Employer may pay without loss of deduction under
Section 280G(a) of the Code. Present value for purposes of this Agreement shall
be calculated in accordance with Section 280G(d)(4) of the Code. Within ninety
(90) days following the earlier of (A) the giving of the notice of termination
or (B) the giving of notice by the Employer to the Executive of its belief that
there is a payment or benefit due the Executive which will result in an excess
parachute payment as defined in Section 280G of the Code, the Executive and the
Employer, at the Employer’s expense, shall obtain the opinion of such legal
counsel and certified public accountants as the Executive may choose
(notwithstanding the fact that such persons have acted or may also be acting as
the legal counsel or certified public accountants for the Employer), which
opinions need not be unqualified, which sets forth (I) the amount of the Base
Period Income of the Executive, (II) the present value of Total Payments and
(III) the amount and present value of any excess parachute payments. In the
event that such opinions determine that there would be an excess parachute
payment, the payment hereunder or any other payment determined by such counsel
to be includable in Total Payments shall be modified, reduced or eliminated as
specified by the Executive in writing delivered to the Employer within sixty
(60) days of the Executive’s receipt of such opinions or, if the Executive fails
to so notify the Employer, then as the Employer shall reasonably determine, so
that under the bases of calculation set forth in such opinions there will be no
excess parachute payment. The provisions of this subparagraph, including the
calculations, notices and opinions provided for herein shall be based upon the
conclusive presumption that (y) the compensation and benefits provided for in
Section 3 hereof and (z) any other compensation earned by the Executive pursuant
to the Employer’s compensation programs which would have been paid in any event,
are reasonable compensation for services rendered, even though the timing of
such payment is triggered by the Change of Control; provided, however, that in
the event such legal counsel so requests in connection with the opinion required
by this subparagraph, the Executive and the Employer shall obtain, at the
Employer’s expense, and the legal counsel may rely on in providing the opinion,
the advice of a firm of recognized executive compensation consultants as to the
reasonableness of any item of compensation to be received by the Executive. In
the event that the provisions of Sections 280G and 4999 of the Code are repealed
without succession, this subparagraph shall be of no further force or effect.

(i) Regulatory Suspension and Termination.

(i) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Employer’s affairs by a notice served under
Section 8(e)(3) (12 U.S.C. § 1818(e)(3)) or 8(g) (12 U.S.C. § 1818(g)) of the
FDIA, the Employer’s obligations under this contract shall be suspended as of
the date of service, unless stayed by appropriate proceedings. If the charges in
the notice are dismissed, the Employer may in its discretion (A) pay the
Executive all or part of the compensation withheld while their contract
obligations were suspended and (B) reinstate (in whole or in part) any of the
obligations which were suspended.

(ii) If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Employer’s affairs by an order issued under
Section 8(e) (12 U.S.C. § 1818(e)) or 8(g) (12 U.S.C. § 1818(g)) of the FDIA,
all obligations of the Employer under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

(iii) If the Employer is in default as defined in Section 3(x) (12 U.S.C. §
1813(x)(1)) of the FDIA, all obligations of the Employer under this contract
shall terminate as of the date of default, but this paragraph shall not affect
any vested rights of the contracting parties.

(iv) All obligations of the Employer under this contract shall be terminated,
except to the extent determined that continuation of the contract is necessary
for the continued operation of the institution by the Federal Deposit Insurance
Corporation (the “FDIC”), at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Employer under the authority contained
in Section 13(c) (12 U.S.C. § 1823(c)) of the FDIA, or when the Employer is
determined by the FDIC to be in an unsafe or unsound condition. Any rights of
the parties that have already vested, however, shall not be affected by such
action.

Section 6. Non-Competition Covenant.

(a) Restrictive Covenant. The Employer and the Executive have jointly reviewed
the customer lists and operations of the Employer or any of its Affiliates
(defined below) and have agreed that the primary service area of the Employer’s
lending and deposit taking functions in which the Employer has and will actively
participate extends separately to each area which encompasses the counties in
which the Employer or any of its Affiliates have an office or branch and the
area within twenty-five (25) miles of the border of each such county (the
“Restrictive Area”). Therefore, as an essential ingredient of and in
consideration of this Agreement and the payment of the amounts described in
Section 3, the Executive hereby agrees that, except with the express prior
written consent of the Employer, for a period of one (1) year after the
termination of the Executive’s employment with the Employer, whether such
termination of employment occurs during the term of this Agreement or following
the term or termination of this Agreement (the “Restrictive Period”):

(i) The Executive will not, directly or indirectly, engage or invest in, own,
manage, operate, finance, control, or participate in the ownership, management,
operation or control of, be employed by, associated with, or in any manner
connected with, lend the Executive’s name or any similar name to, lend the
Executive’s credit to, or render services or advice to, any person, firm,
partnership, corporation or trust which owns or operates, a bank, savings and
loan association, credit union or similar financial institution (a “Financial
Institution”) within the Restrictive Area; provided however, that the ownership
by the Executive of shares of the capital stock which are listed on a securities
exchange or quoted on the National Association of Securities Dealers Automated
Quotation System which do not represent more than five percent (5%) of the
outstanding capital stock of any Financial Institution, shall not violate any
terms of this Agreement.

(ii) The Executive will not, directly or indirectly, either for himself, or any
other Financial Institution: (A) induce or attempt to induce any employee of the
Employer or any of its Affiliates to leave the employ of their respective
employer; (B) in any way interfere with the relationship between the Employer or
any of its Affiliates and any employee of the Employer or any of its Affiliates;
(C) employ, or otherwise engage as an employee, independent contractor or
otherwise, any employee of the Employer or any of its Affiliates; or (D) induce
or attempt to induce any customer, supplier, licensee, or business relation of
the Employer or any of its Affiliates to cease doing business with the Employer
or any of its Affiliates, or in any way interfere with the relationship between
any customer, supplier, licensee or business relation of the Employer or any of
its Affiliates.

(iii) The Executive will not, directly or indirectly, either for himself, or any
other Financial Institution, solicit the business of any person or entity known
to the Executive to be a customer of the Employer or any of its Affiliates
whether or not such Executive had personal contact with such person or entity,
with respect to products or activities which compete in whole or in part with
the products or activities of the Employer or any of its Affiliates.

(iv) The Executive will not, directly or indirectly, serve as the agent, broker
or representative of, or otherwise assist, any person or entity in obtaining
services or products from any Financial Institution within the Restrictive Area.

(v) The Executive expressly agrees that the covenants contained in this Section
6(a) are reasonable with respect to their duration, geographical area, and
scope.

(vi) For purposes of this Agreement, the Employer’s “Affiliates” include each
corporation, partnership, bank, savings bank, savings and loan association,
credit union or other financial institution, directly or indirectly, which is
controlled by, controls, or is under common control with, the Employer, and
“control” means (x) the ownership of 51% or more of the voting securities or
other voting interest or other equity interest of any corporation, partnership,
joint venture or other business entity, or (y) the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such corporation, partnership, joint venture or other business
entity

(b) Violation of Restrictive Covenant. If the Executive violates the
restrictions contained in Section 6(a) and the Employer or any of its Affiliates
bring legal action for injunctive or other relief, the Employer or any of its
Affiliates shall not, as a result of the time involved in obtaining such relief,
be deprived of the benefit of the full period of the Restrictive Period.
Accordingly, the Restrictive Period shall be deemed to have the duration
specified in Section 6(a) computed from the date the relief is granted but
reduced by the time between the period when the Restrictive Period began to run
and the date of the first violation of the restrictions contained in Section
6(a) by the Executive. In the event that a successor assumes and agrees to
perform this Agreement, the restrictions contained in Section 6(a) shall
continue to apply only to the primary service area of the Employer as it existed
immediately before such assumption and shall not apply to any of the successor’s
other offices.

(c) Remedies for Breach of Restrictive Covenant. The Executive acknowledges that
the restrictions contained in Sections 4 and 6(a) of this Agreement are
reasonable and necessary for the protection of the legitimate business interests
of the Employer or any of its Affiliates, that any violation of these
restrictions would cause substantial injury to the Employer or any of its
Affiliates and such interests, that the Employer would not have entered into
this Agreement with the Executive without receiving the additional consideration
offered by the Executive in binding himself to these restrictions and that such
restrictions were a material inducement to the Employer to enter into this
Agreement. In the event of any violation or threatened violation of these
restrictions, the Employer or any of its Affiliates, in addition to and not in
limitation of, any other rights, remedies or damages available to the Employer
under this Agreement or otherwise at law or in equity, shall be entitled to
preliminary and permanent injunctive relief to prevent or restrain any such
violation by the Executive and any and all persons directly or indirectly acting
for or with him, as the case may be.

Section 7. Intercorporate Transfers. If the Executive shall be voluntarily
transferred to a Subsidiary of the Employer or of Centrue, such transfer shall
not be deemed to terminate or modify this Agreement and the employing
corporation to which the Executive shall have been transferred shall, for all
purposes of this Agreement, be construed as standing in the same place and stead
as the Employer as of the date of such transfer, provided however, that this
Section 7 shall not modify Employer’s obligations under Section 2, 3 and 5
hereof.

Section 8. Interest in Assets. Neither the Executive nor his estate shall
acquire hereunder any rights in funds or assets of the Employer, otherwise than
by and through the actual payment of amounts payable hereunder; nor shall the
Executive or his estate have any power to transfer, assign, anticipate,
hypothecate or otherwise encumber in advance any of said payments; nor shall any
of such payments be subject to seizure for the payment of any debt, judgment,
alimony, separate maintenance or be transferable by operation of law in the
event of bankruptcy, insolvency or otherwise of the Executive.

Section 9. Indemnification. The Employer shall provide the Executive (including
his heirs, personal representatives, executors and administrators) for the term
of this Agreement with coverage under a standard directors’ and officers’
liability insurance policy at its expense.

Section 10. General Provisions.

(a) Successors; Assignment. This Agreement shall be binding upon and inure to
the benefit of the Executive, his heirs, legatees and personal representatives,
the Employer and its successors and assigns, and any successor or assign of the
Employer shall be deemed the “Employer” hereunder. The Employer shall require
any successor to all or substantially all of the business and/or assets of the
Employer, whether directly or indirectly, by purchase, merger, consolidation,
acquisition of stock, or otherwise, by an agreement in form and substance
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Employer would be
required to perform if no such succession had taken place.

(b) Entire Agreement; Modifications. This Agreement constitutes the entire
agreement between the parties respecting the subject matter hereof, and
supersedes all prior negotiations, undertakings, agreements and arrangements
with respect thereto, whether written or oral. Except as otherwise explicitly
provided herein, this Agreement may not be amended or modified except by written
agreement signed by the Executive and the Employer.

(c) Survival. The provisions of Sections 4 and 6 shall survive the expiration or
termination of this Agreement, in each case for the period set forth in such
section.

(d) Enforcement and Governing Law. The provisions of this Agreement shall be
regarded as divisible and separate; if any of said provisions should be declared
invalid or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remaining provisions shall not be affected thereby. This
Agreement shall be construed and the legal relations of the parties hereto shall
be determined in accordance with the laws of the State of Illinois without
reference to the law regarding conflicts of law.

(e) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration, conducted before a
panel of three arbitrators sitting in a location selected by the Executive
within twenty-five (25) miles from the location of the main office of the
Employer, in accordance with the employment rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction; provided, however, that the Executive shall be
entitled to seek specific performance of his right to be paid through the date
of termination during the pendency of any dispute or controversy arising under
or in connection with this Agreement.

(f) Legal Fees. All reasonable legal fees paid or incurred by the Executive
pursuant to any dispute or question of interpretation relating to this Agreement
shall be paid or reimbursed by the Employer if the Executive is successful on
the merits pursuant to a legal judgment, arbitration or settlement.

(g) Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of any similar or
dissimilar provisions or conditions at the same time or any prior or subsequent
time.

(h) Notices. Notices pursuant to this Agreement shall be in writing and shall be
deemed given when received; and, if mailed, shall be mailed by United States
registered or certified mail, return receipt requested, postage prepaid; and if
to the Employer, addressed to the principal headquarters of the Employer,
attention: Chairman of the Board; or, if to the Executive, to the address set
forth below the Executive’s signature on this Agreement, or to such other
address as the party to be notified shall have given to the other.

[Remainder of Page Intentionally Left Blank]

1

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

     
CENTRUE FINANCIAL CORPORATION
By:
  WILLIAM R. BRITT


 
   
Its:      
  Address:
 
   

2